                                MINUTE ORDER



 CASE NUMBER:            CIVIL NO. 19-655 LEK-WRP
 CASE NAME:              Island Leasing, LLC vs. AAR Supply Chain Inc. et al.,


      JUDGE:       Leslie E. Kobayashi          DATE:            3/4/2020

COURT ACTION: EO: COURT ORDER GRANTING APPELLANT ISLAND
LEASING, LLC’S MOTION TO EXCEED PAGE LIMIT

       On February 19, 2020, this Court issued its EO: Court Order: 1) Consolidating
Cases; and 2) Setting Briefing Schedule (“2/19/20 EO”), which, inter alia, limited Island
Leasing, LLC’s (“Island Leasing”) principal brief to twenty-five pages or 6,250 words.
[Dkt. no. 14.] On February 28, 2020, Island Leasing filed its Ex Parte Motion to File
Opening Brief in Excess of the Limit Set Forth in LR 8009.1 and LR 7.4 (“Motion”). [Dkt.
no. 16.] In its Motion, Island Leasing seems to demand rather than seek permission to file
an opening brief consisting of thirty-four pages and 8,346 words. [Motion at 1.] Island
Leasing’s Motion is HEREBY GRANTED. However, as noted by William Shakespeare,
“brevity is the soul of wit.” Hamlet act 2, sc. 2. Therefore, Island Leasing is
CAUTIONED that, in its exercise of discretion and in accordance with Local Rules 7.4
and 8009.1(c), the Court will not review Island Leasing’s opening brief beyond the first
twenty-five pages or 6,250 words.

      IT IS SO ORDERED.


Submitted by: Agalelei Elkington, Courtroom Manager
